In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00051-CR



       STEVEN DEWAYNE PRUITT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323451




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
        Steven Dewayne Pruitt was convicted on an open plea of guilty of delivery of marihuana

between one-fourth of an ounce and five pounds in a drug-free zone. He was sentenced to two

years’ imprisonment. This case was tried along with two other companion cases, which are

subjects of two other pending appeals before this Court.1 Pruitt filed a single, consolidated brief

covering all three appeals, in which he contends that his guilty pleas were not voluntary because

of the trial court’s failure to properly admonish Pruitt regarding sentencing in connection with the

burglary of a habitation charge.

        The argument raised in this appeal is based exclusively on the argument of error brought

before this Court in the companion appeal styled Pruitt v. State, cause number 06-14-00058-CR.

In our opinion of this date disposing of that appeal, we found error, but that it did not affect the

substantial rights of the defendant. Pruitt contends in connection with this appeal that the error

necessarily made his plea in this case involuntary. For the reasons set out in that opinion, we

conclude in this case that no harm has been shown and overrule the issue as it applies to this appeal.




1
 In companion case 06-14-00058-CR, Pruitt appeals from a conviction of burglary of a habitation with the exhibition
of a deadly weapon. In companion case 06-14-00059-CR, Pruitt appeals from a conviction of delivery of marihuana
in an amount between one-fourth ounce and five pounds in a drug-free zone.

                                                        2
      We affirm the judgment.




                                       Bailey C. Moseley
                                       Justice

Date Submitted:    February 25, 2015
Date Decided:      April 8, 2015

Do Not Publish




                                         3